Title: To James Madison from George Logan, 24 January 1810
From: Logan, George
To: Madison, James


My Dear FriendStenton Jany: 24th: 1810
By the mail of yesterday I received your obliging Letter of the 17th. Your sentiments in favor of preserving our country in peace, at this momentous crisis, do honour to you as a statesman, and afforded me the most lively satisfaction.
The political and commercial interest of Great Britain, and the UStates, demands, that laying aside mutual jealousy and distrust; we should renew our negotiations with frankness candor, and forbearance. No Man is more sensible of the injurious acts of Britain towards our country, than I am. But we have reason to believe from fatal experience, that irritating acts, regulating & restricting commerce, will not lead to that solid state of peace, necessary to the happiness and prosperity of both countries.
I am disgusted with the miserable policy, and horrid barbarous warfare of the present day. By decrees, orders in council, and commercial restrictions, dastardly attacking the humble cottage, the comforts, the subsistence of unoffending women and children; instead of meeting in open & honorable conflict the armed battalions of your enemy in the field. I wish my country, disdaining to follow this wretched system of France, & Britain; would remove every obstacle to peace; and appeal to the magnanimity, sound policy, and permanent interest of Great Britain. That country must be sensible, of the importance of our commerce to her, and must see the necessity of sacrifising minor temporary considerations; to extensive and permanent future objects; in which both countries are so deeply interested.
Permit me in deference to your better information, to recommend Mr: Onis to your more particular notice. The glorious cause of his country, which he is sent to represent, merits the good wishes and prayers of every virtuous mind.
Your dispatches for our minister in London entrusted to my care, I will take charge of with pleasure. I expect to take my passage in the British packet, which will sail from NYork, in about two Weeks. I am with sentiments of great respect Your friend
Geo Logan
